Citation Nr: 1039476	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-38 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to January 
1956.

This matter is before the Board of Veterans' Appeals (Board) from 
an August 2005 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, which denied 
service connection for bilateral hearing loss and tinnitus.

The Veteran requested a Travel Board hearing on this matter, and 
received notice of the date and location of said hearing.  The 
Veteran, however, declined to show at the required time.  Not 
having received a request for postponement and pursuant to 38 
C.F.R. § 20.704(d), the Board will proceed with its adjudication 
of the appeal "as though the request for a hearing had been 
withdrawn."  38 C.F.R. § 20.704(d); accord Anderson v. Brown, 9 
Vet. App. 542, 546-47 (1996) (discussing provisions of § 
20.704(d)).


FINDINGS OF FACT

1.  The preponderance of the evidence shows no relationship 
between the Veteran's bilateral hearing loss and his active duty 
service.

2.  The preponderance of the evidence shows no relationship 
between the Veteran's tinnitus and his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2009).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. 
§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided pre-adjudication notice in a letter dated April 
2005.  The contents of the letter are unknown as it was sent out 
prior to the file being rebuilt.  However, the Veteran was 
notified of the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence in 
the October 2006 statement of the case (SOC).    

A December 2008 letter advised the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection.  However, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim of service connection for tinnitus is denied.  Accordingly, 
any defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)   See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's claim file is incomplete, due to no fault of his 
own, and has been rebuilt.  The claim file begins with documents 
dated in 2005.  A review of the claim file establishes that the 
Veteran's service treatment records (STRs) were unavailable 
because they were fire-related, although his discharge 
examination report was added to the file prior to being rebuilt.  
A December 2007 letter informed the Veteran that his STRs were 
not available.  In such a situation, VA has a heightened duty to 
assist the veteran in developing his claim.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  This duty includes a search for 
alternate medical records, as well as a heightened obligation on 
the Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  The Veteran was notified of 
this in the October 2006 SOC pursuant to 38 C.F.R. § 3.159(e).  
Based on the foregoing, the Board finds that VA has satisfied its 
duty to assist the Veteran in obtaining STRs and search alternate 
sources, and further efforts to obtain the missing service 
records would likely be futile.  38 U.S.C.A. § 5103A.

VA has afforded the appellant a physical examination and obtained 
a medical opinion as to the etiology of the claimed disabilities.  
The VA examination is adequate for adjudication purposes, as the 
doctor offered the requested opinion, made all necessary 
findings, and provided an adequate rationale necessary for 
adjudication of the claims.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

II.  Analysis 

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 C.F.R. § 
3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Private medical records from Dr. MAB from December 2005 reveal 
that the  Veteran reported to the doctor that he was an anti-
aircraft gunner in the Army, and that his duties consisted of 
shooting 45-caliber machine guns and larger machine guns.  He 
stated that he had "practiced extensively" and was not provided 
with earplugs.  He also reported seeing a "small amount of 
combat."  After service, the Veteran reportedly worked as a 
heavy duty equipment repairman and was not exposed to excessive 
loud noises.  He also hunted once a year and used a chainsaw on 
rare occasions.  The Veteran reported to the doctor that he had 
noticed hearing problems "for years" and complained of ringing 
in both ears "since the mid-fifties when he left the Service."  
The doctor wrote:  "When he left the Service after 2 years, he 
noticed a hearing loss and he thinks that he had some ringing in 
his ears, back then."  The doctor diagnosed noise-induced 
sensorineural hearing loss, both ears.  An audiogram was 
performed, but it depicts the pure tone thresholds exhibited by 
the Veteran on a graph and not interpreted in decibels for each 
frequency depicted in the audiogram.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data).  The doctor could not 
definitely opine as to etiology of the Veteran's hearing loss.  
He explained:

Without his Service records, it is impossible to tell 
how much of his hearing loss is related to his 
military experiences and how much may have been 
related to noise exposure during civilian life.  It is 
entirely possible that all of his hearing loss is 
related to shooting machine guns in the U.S. Army and 
to his military training and combat experiences.  It 
is also possible that some of the hearing loss is 
related to his work as a mechanic but, without his 
records, we will never know.  

At an August 2005 VA audiological examination, the Veteran 
reported that he was a gunner/Morse code operator during service 
and was exposed to excessive noise from heavy weapons fire.  He 
denied any combat.  After service, he worked as a heavy duty 
mechanic and welder for 36 years.  He denied recreational noise 
exposure.  The Veteran complained of bilateral tinnitus, but was 
"not sure" when it started.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
29
25
50
65
LEFT
15
20
25
55
65

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  The audiologist diagnosed right 
sensorineural hearing loss, mild to moderate, and left 
sensorineural hearing loss, mild to moderate.  She opined that 
the tinnitus and hearing loss were "more likely than not" due 
to occupational noise exposure,  presbycusis, and impaired 
cognitive abilities.  

The Veteran's representative contends that the VA examiner's 
opinion is not probative as she did not review the claim file and 
provided "little, if any, rationale" for her opinion.  However, 
the probative value of a medical opinion comes from when it is 
factually accurate, fully articulated, and sound reasoning is 
provided for the conclusions reached.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  The VA examiner took a detailed 
history from the Veteran.  She noted the Veteran's MOS, his lack 
of combat duty, and his 36 years as a heavy duty mechanic and 
determined that his bilateral hearing loss and tinnitus were not 
related to service.  The Veteran contends that the VA examiner 
incorrectly noted that he was a heavy equipment operator, rather 
than a mechanic.  This assertion is incorrect, as the August 2005 
examination report contains two separate references to the 
Veteran's post-service employment as a heavy duty mechanic.  

In contrast, Dr. MAB's opinion is speculative, as he could only 
say that it was possible the Veteran's claimed noise exposure 
during service caused his bilateral hearing loss.  Medical 
opinions that are speculative, general or inconclusive in nature 
cannot support a claim.  See 38 C.F.R. § 3.102 (2009); see also 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative).  In addition, Dr. MAB did not provide an opinion 
with respect to the Veteran's tinnitus.  

The Board acknowledges the Veteran's statement that when he 
practiced firing guns in the Army, he "had to take my jacket and 
put it over my head because the noise hurt that bad."  The Board 
also acknowledges that the Veteran's service treatment records 
were destroyed in a fire at the NPRC.  However, the August 2005 
rating decision notes that the Veteran stated in an NA Form 13075 
that he did not seek treatment for hearing loss or tinnitus in 
service, and the Veteran has not stated otherwise.

The Board has considered all lay and medical evidence as it 
pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the 
Board shall be based on the entire record in the proceeding and 
upon consideration of all evidence and material of record"); 38 
U.S.C.A. § 5107(b) (VA "shall consider all information and lay 
and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) 
(service connection claims "must be considered on the basis of 
the places, types and circumstances of his service as shown by 
service records, the official history of each organization in 
which he served, his medical records and all pertinent medical 
and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran has provided inconsistent statements with respect to 
when he first experienced tinnitus.  The December 2005 private 
treatment record shows that the Veteran has asserted that his 
symptoms of tinnitus have been continuous since service.  

However, after a review of all the lay and medical evidence, the 
Board finds that the weight of the evidence demonstrates that the 
Veteran did not experience continuous symptoms of tinnitus after 
service separation.  Further, the Board concludes that his 
assertion of continued symptomatology since active service, while 
competent, is not credible.  

Histories reported by the Veteran for treatment purposes are of 
more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).

While the Veteran asserted to Dr. MAB that he has had tinnitus 
since service, he told the VA examiner that he was not sure when 
the tinnitus first began.  He reported combat to Dr. MAB, but 
denied combat when asked by the VA examiner.  The Veteran gave a 
history of recreational noise exposure to Dr. MAB, but denied 
said exposure during the VA examination.  Furthermore, he did not 
assert entitlement to disability benefits for tinnitus or seek 
any treatment for tinnitus for 50 years after service.  The 
rating decision establishes that the Veteran did not submit any 
private treatment records to support his claim.  The Board 
emphasizes the multi-year gap between discharge from active duty 
service (1956) and initial reported symptoms related to tinnitus 
in approximately 2005 (50-year gap).  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).

The preponderance of the evidence shows that the Veteran's 
current bilateral hearing loss and tinnitus are not related to 
his active duty service.  The Board finds that the weight of the 
lay and medical evidence is against a finding of continuity of 
symptoms of tinnitus since service separation.  The documentation 
in the record does not show a diagnosis of bilateral hearing loss 
or tinnitus until December 2005, which is 50 years after 
discharge from active duty service.  The medical evidence does 
not establish that bilateral hearing loss or  tinnitus is a 
result of his service.  Additionally, there is no probative 
evidence of continuity of symptomatology of a bilateral hearing 
loss or tinnitus disability from active duty service or during 
the 50 years before these conditions were shown.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  

The preponderance of the evidence is against the service 
connection claims for bilateral hearing loss and tinnitus; there 
is no doubt to be resolved; and service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.









ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


